Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Objections
	Objection is made to claims 4, 6, 12 for minor informalities:  In “hr-1”, the “-1” should be superscripted.

Objection to the Specification and corresponding Claim Rejections - §112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Objection is made to the specification, and claims 3, 4, 6, and 12 are correspondingly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification fails to provide a sufficiently “clear” description of the claimed invention given the following ostensibly inconsistent disclosures of the same invention:

    PNG
    media_image1.png
    148
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    461
    media_image2.png
    Greyscale

Compare also [0099], [0015], the exemplary “Filter B-1” described at [0121], and the exemplary “Second Filter” described at [0127] with [0020], [0108], and the exemplary “First Filter” described at [0125].
	Moreover, the flow test data reported at Table 2 shows the iron concentration of a feed PGMEA solution before passage through the series of the “first filter and the second filter“ of Example 2, i.e., the specific electrical resistivity-decreasing1 first filter and the specific electrical resistivity-maintaining2 second filter of Example 2.  One would have expected the electrical resistivity of a fluid passing through a specific electrical resistivity-decreasing3 first filter and then a specific electrical resistivity-maintaining second filter to have decreased.  The Example 2 data reported at Table 2 do not report the specific electrical resistivity of the feed or filtrate fluid, but do report a 98% reduction in the concentration of electrically conductive iron in the filtrate compared to the feed:  <30 ppt vs. 1650 ppt.  Given a reduction in the concentration of electrically conductive metal (iron) in the liquid reported at Table 2, one of skill would have expected the specific electrical resistance of the fluid to have increased even through one would have expected the specific electrical resistance to have decreased based on the data reported at [0125] and [0127].
	These conflicting data reported in the specification support a conclusion that the specification does not provide a “clear” description of the claimed invention, e.g., claims 4, 6, and 12 reciting “specific electrical resistance” property values and/or changes.
	Per [0082] and claim 3, it is unclear whether the immersion of the mass-specified block in a mass-specified volume of the solvent PGMEA at a specified temperature for a specified duration is a cleaning or rinsing step to remove residual unbound sulfur-containing groups, e.g., sulfate or “sulfuric acid ion” groups.  The specification at [0082] implies that the immersion increases the ion chromatography-determined “sulfuric acid ion” content of the PGMEA solvent given disclosure that the initial concentration of such species in the PGMEA solvent is not more than 0.003 ppm but may be as high as 0.03 ppm afterwards. 

Exemplary Claim
	The disclosed invention relates to a depth filter for removing metal ions from an aqueous fluid, such as a fluid used in integrated circuit manufacture.  The filter comprises a porous molded article of a sintered mixed powder, the powder comprising a dried gel resin powder and thermoplastic resin powder.  The dried gel powder contains a nitrogen-chelating resin and an ion exchange resin having a sulfonic acid group. 

    PNG
    media_image5.png
    256
    909
    media_image5.png
    Greyscale

Prior Art Rejection – §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/151654 to Stouffer (Stouffer ‘654).  
WO2013/151654 to Stouffer (Stouffer ‘654) describes a liquid-filtering porous molded article, e.g., block filter, comprising a media mixture of microreticular gel-type [0026] ion exchange resin comprising a sulfonic acid group [0036] and ion exchange chelating resin [0035] for removing heavy metal ions [0041], e.g., lead, mercury, cadmium, copper, arsenic [0022] comprising a polyamine [0041] in pulverized powder or powder [0023] form and thermoplastic polymeric binder, e.g., UHME polyethylene [0017].  The media mixture is heated and compressed to form a filter block.  The claim-recited “sintered” limitation is met by, aka, “reads on,” the heated and compressed attribute of the Stouffer invention.  Stouffer’s blocks can “improve hardness reduction” in water [0022], e.g., reducing the concentration of the metals calcium and magnesium [0058].  

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150083667 to Stouffer (Stouffer ‘667, assigned to the assignee of this pending application, i.e., 3M Innovative Properties Co.) 
The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned4 by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	US 20150083667 to Stouffer (Stouffer ‘667) (an equivalent of WO2013/151654 Stouffer ‘654) describes a liquid-filtering porous molded article, e.g., block filter, comprising a media mixture of microreticular gel-type [0026] ion exchange resin comprising a sulfonic acid group [0036] and ion exchange chelating resin [0035] for removing heavy metal ions [0041], e.g., aluminum, lead, mercury, cadmium, copper, arsenic [0022] comprising a polyamine [0041] in pulverized powder or powder [0023] form and thermoplastic polymeric binder, e.g., UHME polyethylene [0017].  The media mixture is heated and compressed to form a filter block.  The claim-recited “sintered” limitation is met by the heated and compressed attribute of the Stouffer invention.  Stouffer’s blocks can “improve hardness reduction” in water [0022], e.g., reducing the concentration of the metals calcium and magnesium [0058].  

Prior Art Rejection – §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/151654 to Stouffer (Stouffer ‘654) or US 20150083667 to Stouffer (Stouffer ‘667) as applied above with respect to claim 1, further in view of USP 5446125 to Honda.
	Claim 2, dependent on claim 1, further requires that the ratio of the mass content of the ion exchange resin (C1) to the mass content of the chelating resin (C2) be 0.1 or higher and 100 or lower, i.e., 0.1                         
                            ≤
                        
                     C1/C2                         
                            ≤
                        
                     100.  Although each Stouffer reference describes formulating a porous sintered block depth filter using a combination of cation exchange resins and chelating resins (see, for example, Stouffer ‘654 claim 1), neither Stouffer reference describes the mass ratio of the ion exchange resin to the chelating resin within the claim 2-recited range of 0.1                         
                            ≤
                        
                     C1/C2                         
                            ≤
                        
                     100.
	USP 5446125 to Honda describes removing metal contaminants, e.g., sodium, iron, calcium, chromium, copper, nickel, and zinc [1/17], from photoresist compositions dissolved in an organic solvent [8/15].  The photoresist solution contacts a cation exchange resin and a chelating resin for removal of the metal contaminant.  Honda teaches that the cationic exchange resins, e.g., those with sulfonic acid functional groups (7/4), effect removal of monovalent metal ions, e.g., alkali metals sodium and potassium (3/4) (3/35-45), and the chelate resins effect removal of polyvalent metal ions (6/28+).  Honda teaches using a ratio of the mass content of the ion exchange resin (applicant’s “C1”) to the mass content of the chelating resin (applicant’s “C2”) be
0.11                         
                            ≤
                        
                     C1/C2                         
                            ≤
                        
                     9, 
preferably 		0.33                         
                            ≤
                        
                     C1/C2                         
                            ≤
                        
                     3, and 
most preferably 	     1                         
                            ≤
                        
                     C1/C2                         
                            ≤
                        
                     1
(Honda at col 7 / lines 32-35).
	Formulation of the Stouffer block where the mass ratio C1/C2 is about 0.11, about 0.33, about 1, 3, or about 9 would have been obvious in view of Honda’s disclosure to effect removal of both monovalent and polyvalent metal ions from contaminated photoresist compositions.
	Per claim 3, neither Stouffer reference describes immersing a mass-specified sintered block in a specified mass of PGMEA solvent for a defined period of time at a specified temperature and thereafter measuring the sulfate ion concentration in the immersion liquid.  The Stouffer references, however, do identify suitable cation exchange resins, e.g.,

    PNG
    media_image6.png
    315
    976
    media_image6.png
    Greyscale

and suitable chelate resins, e.g., 

    PNG
    media_image7.png
    287
    980
    media_image7.png
    Greyscale

	Similarly, Honda also does not describe immersing a mass-specified sintered block in a specified mass of PGMEA solvent for a defined period of time at a specified temperature and thereafter measuring the “sulfuric acid ion” (sulfate?) concentration in the immersion liquid.  Honda, does, however, like Stouffer, suggest selection of a styrene sulfonic acid-divinylbenzene copolymer, e.g., AMBERLYST 15, as the cation exchange resin (col 6 line 58).   Honda also suggests selection of an iminodicarboxylic acid type chelate resin, e.g., DOWEX A-1, or DIANION CR-10 a cross-linked styrene-DVB copolymer having iminodicarboxylic acid side groups col 10 line 10.
	A comparison of the cation exchange resins suitable for use in applicant’s invention, e.g., 

    PNG
    media_image8.png
    146
    479
    media_image8.png
    Greyscale

with the cation exchange resins described by Stouffer or suggested by Honda reveal very close chemical structural similarities.  Similarly, a comparison of the chelating resins suitable for use in applicant’s invention, e.g., 

    PNG
    media_image9.png
    193
    468
    media_image9.png
    Greyscale

with the chelating resins described by Stouffer or suggested by Honda reveal very close chemical structural similarities.  
	Given the close structural similarities between the ion exchange resins and chelating resins described in applicant’s disclosure and the materials described by Stouffer and/or suggested by Honda, one may reasonably draw the inference, supported by the record set forth above, that the sintered depth filter blocks described by Stouffer or suggested by Honda would yield “immersion test” results similar to those of applicant’s depth filter blocks if such prior art blocks were tested.
	Claim 4’s “specific electrical resistance” limitation is met by the prior art blocks described by Stouffer or suggested by Honda per the rationale described in the immediately preceding paragraph.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/151654 to Stouffer (Stouffer ‘654) in view of USP 5446125 to Honda or over US 20150083667 to Stouffer (Stouffer ‘667) in view of USP 5446125 to Honda, as applied above with respect to claim 1, further in view of USP 4182676 to Casolo.
Although each combination Stouffer reference modified by Honda describes the removal of metal ions from a liquid using a filter meeting the requirements of claim 1, the combination of Stouffer and Honda does not describes filtering the liquid through two such filters arranged in series.
Casolo, directed to the same field of endeavor to which Stouffer and Honda are directed, namely, the purification of liquids, specifically the use of ion exchange resins to purify a liquid, suggests the use of two or more ion exchange filters arranged in series to provide optimized and efficient purification of a liquid (col 2 line 25).

Claims 7, 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/151654 to Stouffer (Stouffer ‘654) in view of USP 5446125 to Honda or over US 20150083667 to Stouffer (Stouffer ‘667) in view of USP 5446125 to Honda, as  applied above with respect to claim 1, further in view of WO 2016/126574 to Kobayashi (3M) (an equivalent of USP 10688411 to Kobayashi).
Stouffer teaches the mass proportions of thermoplastic binder (50-90%) and ion exchange resin (10-40%):

    PNG
    media_image10.png
    497
    863
    media_image10.png
    Greyscale

Honda prefers that the mass proportions of the ion exchange resin be dried gel powder (50%) and chelating resin (50%).
Kobayashi ‘574 describes a sintered filter block in which the porous molding is strong and self-supporting (page 1 line 20).  This benefit is accomplished when the relative size of the thermoplastic resin particles having diameter d1 and the dried gel powder particles having diameter d2 satisfy the expressions 
d2/d1                         
                            ≥
                        
                     1.3		(equivalent to r2/r1                         
                            ≥
                        
                     1.3 where r denotes radius) and
(d3-d2)/d1                         
                            ≤
                        
                     4.0 
where d3 is the water-swollen diameter of the dried gel powder particles.

Let A1 represent the cross-sectional area of a unit mass of thermoplastic binder particle.  Then A2, the area of the dried gel resin particle per unit mass, is 1.69A1 because area goes as the square of a particle’s radius, r2 / r1                         
                            ≥
                        
                     1.3, and 1.32 = 1.69.  
	Assuming substantially comparable densities for all resins of interest, and particles distributed isotropically throughout the entire volume of the molded article, the following relations are consistent with the teachings of Stouffer as modified by Honda and Kobayashi ‘574:

For 10% thermoplastic binder and 90% ion exchange resin (per Stouffer), i.e., 81% dried gel powder and 9% chelate resin (per Honda’s C1/C2 = 9 teaching):
81
mass ratio = ------ = 8.1 making the ratio of the projected area of dried gel particles 
		10
to the area of thermoplastic binder particles about 13.7 because 8.1 x 1.69 = 13.7.

Rejections not based on Prior Art – §112(a) enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  These rejected Claims define the invention by inter alia specifying a property (claim 3) or a performance criterion in use (claim 4) of the claimed invention rather than by what it is.  While that approach is not improper per se, in this case, given the wide breadth of the disclosed resins suitable for use in the invention and the apparent lack of recognition in the pertinent art of the “immersion test”5 and the “filtration performance” property, the skilled artisan seeking to practice the claimed invention must engage in undue experimentation testing a multitude of chemical species within the disclosed genera of disclosed cation exchange resins and chelating resins before identifying those combinations and proportions of the same satisfying the “immersion test” property limitations or the “filtering performance” limitation.  This situation is not as simple as a skilled artisan referring to an index or handbook of resins reporting the “immersion test” and “filtering performance” property values for various known resins for, to this examiner’s knowledge, no such indices or the like report those property values for the resins disclosed here.  Moreover, applicant’s disclosure does not provide meaningful guidance as to which materials disclosed in this application satisfy the “immersion test” criterion.
One quid for one quo of the US patent scheme is the grant of a limited exclusive intellectual property right in exchange for an adequate disclosure of the claimed subject matter such that a person of ordinary skill in the art can practice the invention without undue experimentation.  Until such time as applicant makes a sufficient enabling disclosure of the inventions defined at least in part by the “immersion test” and “filtering performance” criterion, it would be premature for the Government to grant such property right.
If it is applicant’s contention that any sintered block meeting the other recited limitations given selection of any powdered dried gel-type resin having a sulfonic acid group and any nitrogen-containing chelating resin, applicant should explicitly make that argument in response to this lack of enablement rejection.

Rejections not based on Prior Art – §112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 reads:

    PNG
    media_image11.png
    153
    896
    media_image11.png
    Greyscale

Claim 3 limits the scope of the claim 1 depth filter to those satisfying a procedure-specified test.  The test, supported at [0082], requires that

    PNG
    media_image12.png
    202
    396
    media_image12.png
    Greyscale
	
(emphasis added).  The examiner may refer to this test as the “immersion test.”  Claim 3 does not specify or require that the “sulfuric acid ion” content in the PGMEA liquid ex ante (before immersion of the depth filter therein) satisfy a limit, e.g., 0.003 ppm or less, as described in the specification.  Accordingly, it is unclear whether a depth filter meeting the claim 1 limitations and tested per the procedure set forth in claim 3 immersed in PGMEA having a “sulfuric acid ion” content ex ante of more than 0.003 ppm, say, 0.005 ppm or 0.01 ppm or 0.03 ppm, yet producing an immersion liquid having a “sulfuric acid ion” content ex post of 0.03 ppm or less, would fall within the metes and bounds of claim 3. 
	Further, if6 the effect of the immersion is the rinsing, washing away, or cleaning of the block to rid it of residual sulfur-containing compounds or groups, e.g., “sulfuric acid ion,” e.g., sulfate, prior to use as a metal ion-removing filter, then presumably an initial immersive washing would produce a higher sulfuric acid ion content in the initial PGMEA charge to the immersion tub, and that subsequent immersive cleanings of the same block in fresh PGMEA, i.e., sulfuric acid ion content  <0.003 ppm per [0082], would produce asymptotically decreasing levels of sulfuric acid ion in the PGMEA wash solvent following each immersion, to the limit of the sulfuric acid ion content of the fresh PGMEA, e.g., to 0.003 ppm.
	Assuming the forgoing picture reflects a reasonable comprehension of the purpose and effect of the immersion step recited in claim 3 read in light of [0082] of the specification, the claim is unclear in its scope because it is unclear whether the claim-recited immersion is necessarily limited to the first or initial such immersion of a sulfonic acid group-bearing block, or whether the claim-recited immersion may be a subsequent immersion. 

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The disclosure teaches that the inventive filter removes metal ions from an influent liquid.  One would accordingly expect the filtrate so treated to be less conductive, i.e., have a higher specific electrical resistance, than the influent feed stream. Claim 6 requires the exact opposite:  In claim 6, the filtrate departing the metal ion-removing filter has reduced specific electrical resistance, i.e., higher electrical conductivity.  One of skill would be left with impression that claim 6 does not set forth the invention that applicant regarded as his invention.

Claims 7 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “a surface” and “a cross sectional surface” are necessarily planar.  A solid sphere in a gaseous fluid, for example, has a surface at the solid/gas interface that is not planar.
On a different point, while it is clear that each recitation of “the surface” in claims 7 – 12 refers to “a surface” as recited in claim 7 and that each recitation of “the cross-sectional surface” in claims 7 – 12 refers to “a cross-sectional surface” as recited in claim 7, it is unclear what “a cross-sectional surface” is given the variety of molded article shapes one of skill might imagine.
Given a porous molded article in the shape of a regular or “perfect” sphere, it is unclear whether “a cross sectional surface” would necessarily pass through the center of the sphere.   For an irregularly shaped spheroidal molded article, it is unclear where one must take the cross-sectional surface:  Through the longest dimension of the spheroid, or through some other dimension?
Given a porous molded article in the shape of a cube, it is unclear whether “a cross sectional surface” would necessarily pass through the center of the cube.  For an irregularly shaped cuboidal molded article, it is unclear where one must take the cross sectional surface:  Through the longest dimension of the cuboid, or through some other dimension?
Given a porous molded article in the shape of a parallelepiped, it is unclear whether “a cross sectional surface” would necessarily pass through the center of the cube.  For an irregularly shaped cuboidal molded article, it is unclear where one must take the cross-sectional surface:  Through the longest dimension of the cuboid, or through some other dimension?
Given a porous molded article in the shape of a rectangular block, i.e., a six-sided article having three pairs of rectangular sides of substantially equal area, it is unclear through which dimension “a cross sectional surface” would necessarily pass, and whether such a cross sectional surface would necessarily by at right angles to the exterior surfaces through which it passed, or whether an oblique “cut” through the molded article cold define the cross sectional surface.
Given a porous molded article in the shape of a cylinder, it is unclear whether “a cross sectional surface” would necessarily be co-planar with the axial centerline of the cylinder, whether the former could be orthogonal to the latter, and whether the former could be oblique to the latter.  Moreover, it is unclear whether the article is open to a hollow cylinder. 

Objections to Specification
	Objection is made to the specification for minor informalities.  
At [0001], “(Purifier)” should be replaced by – (purifier) – unless Applicant asserts proprietary rights in the word as a trademark or tradename.  
Based on at least [0012], it appears that the phrase, -- may be 15 MΩ▪cm or less – was intended where the phrase, “may be 15 MΩ▪cm or greater” (emphasis added) now appears at [0010].  See also at least [0079], and each other instance of “15 MΩ▪cm or greater” (emphasis added) .  Such a description appears to be at odds with the discussion of there being an “upper limit” (emphasis added) [0079] to the conductivity of the filtered liquid.  At each occurrence of “1200 hr-1”, it appears that – 1200 hr-1 – was intended.
At page 7 lines 13-15, polyethylene having a molecular weight between ~535 g/mol and ~787 g/mol or between ~106 g/mol and ~128 g/mol is described as “ultra-high molecular weight polyethylene.”  The description is confusing insofar as polymers having such a low molecular weight would hardly be viewed as being “ultra-high molecular weight” materials. This objection may be overcome by superscripting the noted digits:

    PNG
    media_image13.png
    216
    936
    media_image13.png
    Greyscale


Prior Art and other References Cited of Interest 
USP 6379551 to Lee describes passing a PGMEA solvent through a cation exchange membrane.
	US 20120270963 to Suzumura [0097] is cited for a procedure for measurement of sulfuric acid ion content.
	USP 20170333810 to Kobayashi, published 11/23/2017 less than one year before applicant’s foreign priority date, teaches that introduction of an ion exchange group and a chelate group into gel materials, the gel materials can be used as selective functional adsorbing materials [0001].  The reference describes a porous gel molding with sufficient strength and self-supporting so that the molding can be used as a filter for removing impurities from a liquid, e.g., metals from water [0005].   Kobayashi describes sintering a powder mixture of a dried gel resin powder and a thermoplastic resin.  The IONEX resin may include a sulfonic acid group [0043].  The dried gel powder may also comprise a nitrogen-containing chelate group, e.g., a polyamine [0044]. 
	US 20040212123 to Koizumi describes sintered resin bodies comprising absorptive particles, e.g., functionalized resins, e.g., sulfonic acid group ion exchange resins:

    PNG
    media_image14.png
    228
    408
    media_image14.png
    Greyscale

USP 10722878 to Kolomitsyn at col 7 is cited for its discussion of USP 5314638 to Morine disclosing immersion of peat in an acid bath to functionalize the peat with cation exchanging sulfonic groups.  PGMEA and sintered resin depth filters are not described.

    PNG
    media_image15.png
    352
    424
    media_image15.png
    Greyscale

USP 7112272 to Hughes is cited for its incorporation by reference in Stouffer ‘’654.

Claims Not Rejected over Prior Art
Objection is made to claims 8 and 12 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended to overcome objections and rejections based on §112.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0125]:
        
    PNG
    media_image3.png
    112
    464
    media_image3.png
    Greyscale

        
        2 [0127]:
        
    PNG
    media_image4.png
    111
    466
    media_image4.png
    Greyscale

        3 [0125]:
        
    PNG
    media_image3.png
    112
    464
    media_image3.png
    Greyscale

        
        4 A cursory review of patent application assignment records indicates that the reference was owned by the assignee of this pending application as early as 2014 and the pending application was owned by the same assignee no earlier than 12/24/2019, a date after the effective filing date of the pending application.
        5 If it is applicant’s contention that the “immersion test” is a conventional, art-recognized test generally known to those skilled in the art, applicant is requested to cite a prior art reference in support of applicant’s position.  While the burden of production lies with the examiner in making a rejection of claims over prior art, applicant’s cooperation in this regard, i.e., citing art in support of the argument, if made, would facilitate speedy prosecution of this application.
        6 See the related §112(a) “unclear description” objection noted above.